United States Securities and Exchange Commission Washington, DC 20549 FORM 10-Q [ x ] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2010 [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission File Number 001-09014 Chyron Corporation (Exact name of registrant as specified in its charter) New York 11-2117385 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5 Hub Drive, Melville, New York 11747 (Address of principal executive offices) (Zip Code) (631) 845-2000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes [x]No [] Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[ ] Yes[ ]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] (do not check if a smaller reporting company) Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No[x] The number of shares outstanding of the issuer's common stock, par value $.01 per share, on May 1, 2010 was 15,943,418. CHYRON CORPORATION INDEX PART I FINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Balance Sheets as of March 31, 2010 (unaudited) and December 31, 2009 3 Consolidated Statements of Operations (unaudited) for the Three Months ended March 31, 2010 and 2009 4 Consolidated Statements of Cash Flows (unaudited) for the Three Months ended March 31, 2010 and 2009 5 Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4(T). Controls and Procedures 17 PART II OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 6. Exhibits 18 2 PART IFINANCIAL INFORMATION Item 1.Financial Statements CHYRON CORPORATION CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) Unaudited March 31, December 31, Assets 2010 2009 Current assets: Cash and cash equivalents $ 4,858 $ 5,238 Accounts receivable, net 4,560 3,477 Inventories, net 2,486 2,515 Deferred taxes 2,331 2,490 Prepaid expenses and other current assets 855 943 Total current assets 15,090 14,663 Property and equipment, net 1,983 2,106 Intangible assets, net 855 885 Goodwill 2,066 2,066 Deferred taxes 17,721 17,705 Other assets 137 148 TOTAL ASSETS $ 37,852 $ 37,573 Liabilities and Shareholders' Equity Current liabilities: Accounts payable and accrued expenses $ 3,357 $ 3,059 Deferred revenue 2,518 2,442 Current portion of term loan 326 326 Capital lease obligations 35 35 Total current liabilities 6,236 5,862 Pension liability 2,457 2,327 Deferred revenue 739 634 Term loan 380 461 Other liabilities 217 205 Total liabilities 10,029 9,489 Commitments and contingencies Shareholders' equity: Preferred stock, par value $1.00, without designation Authorized - 1,000,000 shares, Issued - none Common stock, par value $.01 Authorized - 150,000,000 shares Issued and outstanding -15,914,437 at March 31, 2010 and 15,864,205 at December 31, 2009 159 159 Additional paid-in capital 80,493 80,087 Accumulated deficit (52,115 ) (51,461 ) Accumulated other comprehensive loss (714 ) (701 ) Total shareholders' equity 27,823 28,084 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 37,852 $ 37,573 See Notes to Consolidated Financial Statements (unaudited) 3 CHYRON CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS THREE MONTHS ENDED MARCH 31, 2 (In thousands, except per share amounts) (Unaudited) 2010 2009 Product revenues $ 5,360 $ 5,133 Service revenues 1,512 1,137 Total revenues 6,872 6,270 Cost of sales 2,045 2,050 Gross profit 4,827 4,220 Operating expenses: Selling, general and administrative 3,626 3,454 Research and development 1,658 1,830 Total operating expenses 5,284 5,284 Operating loss (457 ) (1,064 ) Interest expense (17 ) (5 ) Other (loss) income, net (22 ) (35 ) Loss before taxes (496 ) (1,104 ) Income tax (expense) benefit, net (158 ) 226 Net loss $ (654 ) $ (878 ) Net loss per share - basic and diluted $ (0.04 ) $ (0.06 ) Weighted average shares outstanding: Basic 15,897 15,682 Diluted 15,897 15,682 See Notes to Consolidated Financial Statements (unaudited) 4 CHYRON CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS THREE MONTHS ENDED MARCH 31, 2 (In thousands) (Unaudited) 2010 2009 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (654 ) $ (878 ) Adjustments to reconcile net loss to net cash from operating activities: Depreciation and amortization 255 214 Deferred income tax expense (benefit) 143 (236 ) Inventory provisions - 154 Share-based payment arrangements 405 425 Other 57 43 Changes in operating assets and liabilities: Accounts receivable (1,083 ) (757 ) Inventories 29 142 Prepaid expenses and other assets 95 34 Accounts payable and accrued expenses 230 544 Deferred revenue 181 245 Other liabilities 151 101 Net cash (used in) provided by operating activities (191 ) 31 CASH FLOWS FROM INVESTING ACTIVITIES Acquisitions of property and equipment (101 ) (55 ) Net cash used in investing activities (101 ) (55 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from exercise of stock options 1 - Payments on capital lease obligations (8 ) (8 ) Payments on term loan (81 ) - Net cash used in financing activities (88 ) (8 ) Change in cash and cash equivalents (380 ) (32 ) Cash and cash equivalents at beginning of period 5,238 5,322 Cash and cash equivalents at end of period $ 4,858 $ 5,290 SUPPLEMENTAL CASH FLOW INFORMATION Interest paid $ 14 $ 2 Stock issued for 401(k) match 66 47 See Notes to Consolidated Financial Statements (unaudited) 5 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.BASIS OF PRESENTATION Nature of Business Chyron provides sophisticated graphics offerings that include Chyron's AXIS Graphics online content creation software, HD/SD switchable on-air graphics systems, clip servers, channel branding and telestration systems, graphic asset management and XMP integration solutions, and the WAPSTR mobile phone newsgathering application. As a pioneer of Graphics as a Service for digital video media, Chyron addresses the world of digital and broadcast graphics with web, mobile, HD, 3D and newsroom integration solutions. General The consolidated financial statements include the accounts of the Company and our wholly-owned subsidiaries. All significant intercompany amounts have been eliminated. In the opinion of management of Chyron Corporation (the "Company" or "Chyron"), the accompanying unaudited consolidated interim financial statements reflect all adjustments (consisting of normal recurring adjustments) necessary to present fairly the financial position of the Company as of March 31, 2010 and the consolidated results of its operations and its cash flows for the periods ended March 31, 2010 and 2009. The results of operations for such interim periods are not necessarily indicative of the results that may be expected for any other interim period or for the year ending December 31, 2010. In addition, management is required to make estimates and assumptions that affect the amounts reported and related disclosures. Estimates made by management include inventory valuations, stock and bonus compensation, allowances for doubtful accounts, income taxes, pension assumptions and reserves for warranty and incurred but not reported health insurance claims. Estimates, by their nature, are based on judgment and available information. Also, during interim periods, certain costs and expenses are allocated among periods based on an estimate of time expired, benefit received, or other activity associated with the periods. Accordingly, actual results could differ from those estimates. The Company has not segregated its cost of sales between costs of products and costs of services as it is not practicable to segregate such costs. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been omitted pursuant to the rules and regulations of the Securities and Exchange Commission. For further information, refer to the audited consolidated financial statements and footnotes thereto included in the Company's Annual Report on Form 10-K for the year ended December 31, 2009. The December 31, 2009 figures included herein were derived from such audited consolidated financial statements. In June 2009, the FASB issued authoritative guidance for variable interest entities, which was effective for the Company beginning January 1, 2010.The new guidance requires revised evaluations of whether entities represent variable interest entities, ongoing assessments of control over such entities, and additional disclosures for variable interests. The adoption of this new guidance did not have any impact on our financial position, results of operations or cash flows for the three months ended March 31, 2010. 6 Effective January 1, 2010, we adoptedthe amendment to authoritative literature that modifies the revenue recognition guidance forestablishing separate units of accounting in a multiple element arrangement and requires the allocation of arrangement consideration to each deliverable in the arrangement based on the fair value of the elements. The fair value for each deliverable is based on vendor-specific objective evidence ("VSOE") if available, third-party evidence ("TPE") if VSOE is not available, or best estimate of selling price ("BESP") if neither VSOE nor TPE is available. BESP must be determined in a manner that is consistent with that used to determine the price to sell the specific elements on a standalone basis. Also on January 1, 2010, we adoptedthe amendment to authoritative literature that modifies the revenue recognition guidance for the sale of tangible products that contain software that is more than incidental to the functionality of the product as a whole. More specifically, the revised accounting guidance indicates that when a product has tangible and software components that function together to deliver the essential functionality of the product as a whole, that product should be excluded from the scope of software revenue accounting guidance, as opposed to the previous accounting guidance where such an instrument would be subject to the rules detailed in the software revenue guidance. We adopted both of these amendments to the revenue recognition guidance on a prospective basis. The adoption of these amendments did not have a significant impact on our financial position, results of operations or cash flows for the three months ended March 31, 2010. Earnings (Loss) Per Share Basic earnings (loss) per share is computed based on the weighted average number of common shares outstanding.
